897 F.2d 538
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Daniel C. LANSANG, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 89-3431.
United States Court of Appeals, Federal Circuit.
Feb. 13, 1990.

Before ARCHER, MAYER and PLAGER, Circuit Judges.
DECISION
PER CURIAM.


1
The final decision of the Merit Systems Protection Board in Docket No. SE08318910304, dismissing the appeal of Daniel C. Lansang as untimely filed without good cause, is affirmed.

OPINION

2
The Office of Personnel Management issued its final reconsideration decision denying Lansang's request for a retirement annuity on June 24, 1985.  Although board regulations require a petition for appeal from a reconsideration decision to be filed within 25 days of the date of the decision, 5 C.F.R. Sec. 1201.22(b) (1989), he did not file his appeal until March 14, 1989.  Despite being offered repeated opportunities to do so, Lansang has declined to offer any explanation for this prodigious delay.  The record also suggests no reason;  accordingly, we must affirm the refusal of the board to accept the appeal.  See 5 U.S.C. Sec. 7703(c) (1988);  Phillips v. United States Postal Service, 695 F.2d 1389, 1390 n. 2 (Fed.Cir.1982).